DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 02/07/2022 is acknowledged.  The traversal is on the ground(s) that there is no evidence of record to show that the product of group I can be made of a different process, the process of group II can be used to make a different product, and the conclusions are instead simply stated.  This is not found persuasive because the alternative examples provided act as support for the distinction for groups I and II. MPEP § 806.05(f) states that “Allegations of different processes or products need not be documented”.
The traversal is also on the ground(s) that the burden necessary has not been met. This is not found persuasive because burden was established in the restriction requirement because groups I and II would each require search in different CPC classifications. MPEP § 803 states that “For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02.”
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 1-14 are under consideration in this Office actions.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the first sentence relates to purported merits/speculative applications.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, there should be a comma or semicolon after “electrode”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 8-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 and 8-10 start with the phrase "having…" directly after the preamble of “the electrode of claim 1”. It is therefore not clear whether the entire catalyst electrode comprising the glass electrode with the first and second coatings, the glass electrode with the first coating, or the glass electrode without any coatings has the properties recited in these claims. 
Claim 13 recites the limitation "the electrode of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the overall oxygen evolution reaction catalyst electrode or the glass 
Claim 14 recites the limitation "the electrode of claim 1" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the overall oxygen evolution reaction catalyst electrode or the glass electrode of claim 1. For examination purposes, this limitation has been interpreted to refer to the overall oxygen evolution reaction catalyst electrode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Formic Acid Oxidation Catalytic Properties of Pd Nanoclusters Prepared by Physical Vapor Deposition”, Atlantis Press, 2016), hereinafter Lin, in view of Reece et al. (U.S. 2011/0048962), hereinafter Reece.
Regarding claim 1, Lin teaches a catalyst electrode (see e.g. connecting paragraph of Pages 0009 and 0010, lines 5-6) comprising an electrode (see e.g. connecting paragraph of Pages 0009 and 0010, lines 5-6, and Page 0008, under “Introduction”, line 13, “GCP” or glassy carbon plate) and a coating comprising a layer comprising about 99.99 wt% palladium, relative to the total weight of the coating (see e.g. Page 0008, under “Introduction”, lines 17-19 and 23-24, Page 0009, under “Experiment”, line 5, and connecting paragraph of Pages 0009 and 0010, lines 5-6, the deposited Pd comes from a high purity 99.99% Pd source and is “ultraclean” and protected from surface pollution or oxidation, and is thereby interpreted to form an 
Lin does not teach the electrode being a glass electrode and comprising a first coating, directly upon the glass electrode, comprising a layer of fluorine-doped tin oxide (FTO), and the coating being a second coating applied directly upon the first coating.
Reece teaches a catalyst electrode for electrochemical reactions including water electrolysis and formic acid oxidation (see e.g. Paragraph 0031, lines 6-14), comprising a current collector and a molecular catalyst or metal coating associated with the current collector (see e.g. Paragraph 0060, lines 1-4), wherein the catalyst material which may comprise Pd (see e.g. Paragraph 0043, lines 1-4 and 7-10) and be in the form of a porous layer comprising particles deposited on a surface of the current collector (see e.g. Paragraph 0072, lines 1-2, and Paragraph 0073, lines 1-4), and wherein the current collector may comprise conductive materials such as glassy carbon and fluorine doped tin oxide (FTO) (see e.g. Paragraph 0080, lines 1-5), or may comprise an electrically conductive layer such as FTO coated on a non-conductive core material such as glass (see e.g. Paragraph 0079, lines 15-21).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious. 
Furthermore, MPEP § 2144.07 states that “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Lin to comprise a glass electrode with a first FTO coating as taught by Reece as an alternate suitable base conductive substrate to glassy carbon for an electrocatalytic electrode.
Regarding claim 2, Lin in view of Reece as combine above does not explicitly teach the second coating having a thickness in a range of from 0.5 to 10 µm, instead teaching a thickness of 100 nm or 0.1 µm (see e.g. Lin connecting paragraph of Pages 0009 and 0010, lines 5-6). Lin does however teach the thickness of the coating being controllable (see e.g. Lin Page 0008, lines 14-17).
Reece further teaches suitable thicknesses for a catalytic material of an electrode being for instance between 0.1 nm and 1 mm, or more narrowly between about 0.1 µm and 200 µm (see e.g. Reece Paragraph 0074, lines 26-31), encompassing the claimed range of the present invention as well as the 100 nm thickness of Lin.
MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.

Regarding claim 3, Lin in view of Reece teaches the electrode having an XRD pattern with a (111) plane peak at 40.415°, and a (200) plane peak at 46.788° (see e.g. Lin Fig. 2d and Page 0010, under “Results and Discussion”, lines 5-7), wherein the (111) plane peak relative to the (200) plane peak has a height ratio of 3:1 (see e.g. Lin Fig. 2d, measured from the XRD pattern of Pd350).
Regarding claim 4, Lin in view of Reece teaches the electrode having an XRD pattern comprising only a first 2θ peak at 40.415°, a second 2θ peak at 46.788°, a third 2θ peak at 68.423, a fourth 2θ peak at ~82.5°, and a fifth 2θ peak at ~87° (see e.g. Lin Page 0010, under “Results and Discussion”, lines 5-7, and Fig. 2d, the five peaks indicated by markings on the x-axis).
Regarding claim 5, Lin in view of Reece teaches the electrode comprising no palladium oxide (see e.g. Lin Page 0008, under “Introduction”, lines 17-19 and 23-24, and Page 0010, under “Results and Discussion”, lines 2-5, coating comprising only “ultraclean” Pd NCs which are protected from surface pollution and oxidation).
Regarding claim 6, Lin in view of Reece teaches the second coating consisting essentially of Pd (see e.g. Lin connecting paragraph of Pages 0009 and 0010, lines 5-6, coating comprising only Pd NCs).

Regarding claim 8, Lin in view of Reece, as combined above, does not explicitly teach the electrode having an electroactive surface area in a range of 15 to 30 cm2. Lin does teach the electroactive surface area being dependent upon the loading and having values of from 34.5 m2/g to 100 m2/g (see e.g. Lin Page 0011, lines 9-10). In the example provided for the catalyst having the surface area of 34.5 m2/g, a specific activity of 1.55 mA/cm2 and a mass activity of 520 mA/mg on a 1 cm2 electrode, the surface area for a calculated loading of 0.00298 mg is equal to 1.03 cm2 (see e.g. Lin Page 0011, lines 22-23, Page 0012, lines 1-2, and Page 0009, under “Experiment”, lines 12-13, the mass activity of Pd350 was divided by the specific activity to determine the loading mass per square centimeter, equal to the total loading on the 1 cm2 electrode). Lin further teaches the surface area being a results effective variable that increases the activity of the catalyst (see e.g. Lin Page 0008, under “Introduction”, lines 23-26, and Page 0011, lines 10-12), as well as the thickness, and thereby loading, of the catalyst being controllable (see e.g. Lin Page 0008, lines 14-17).
MPEP § 2144.05 II states that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode to have an increased 2 as a result of routine optimization of the catalyst loading in order to increase the overall catalytic activity.
Regarding claim 9, Lin in view of Reece does not explicitly teach the electrode having an OER overpotential of no more than 225 mV at 1.43 V against a reversible hydrogen electrode. However, this limitation is a property of the electrode in use. Without further claimed structural limitations contributing to this overpotential, the electrode of claim 1 taught by Lin in view of Reece, as stated above, would be understood to meet this claimed property. MPEP §2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”
Regarding claim 10, Lin in view of Reece teaches the electrode having a mass activity of 520 or 610 mA/mg (see e.g. Lin Page 0012, lines 1-2).
Regarding claim 12, Lin in view of Reece teaches the electrode comprising no active catalytic metals besides Pd (see e.g. Lin connecting paragraph of Pages 0009 and 0010, lines 5-6, coating comprising only Pd NCs).
Regarding claim 13, Lin in view of Reece teaches an electrochemical cell (see e.g. Lin connecting paragraph of Pages 0009 and 0010, lines 1-2), comprising the electrode of claim 1 as a working electrode (see e.g. Lin connecting paragraph of Pages 0009 and 0010, lines 5-6).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Reece, as applied to claim 1 above, and further in view of Sugano et al. (U.S. 2017/0073825), hereinafter Sugano.
Regarding claim 11, Lin in view of Reece teaches all the elements of the electrode of claim 1 as stated above. Lin in view of Reece does not explicitly teach the clusters having an average largest cluster size above 500 nm. 
Sugano teaches an electrode catalyst (see e.g. Abstract) which may comprise Pd (see e.g. Paragraph 0030, lines 1-3, and Paragraph 0032, lines 1-7) in the form of a fine particle aggregate, i.e. cluster, structure which provides the catalyst with a large surface area (see e.g. Paragraph 0073), in which smaller primary particles aggregate form larger secondary particles with diameters of 200 nm to 10 µm (see e.g. Paragraph 0071, lines 1-7), overlapping the claimed range of the present invention (see MPEP § 2144.05 I as cited above). 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clusters of the palladium coating of Lin in view of Reece to have an average largest dimension in the range of 200 nm to 10 µm as taught by Sugano as suitable cluster sizes for a porous fine metal particle aggregate catalyst structure which provides high surface area.
Claims 1-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reece in view of Yamauchi et al. (U.S. 2019/0134609), hereinafter Yamauchi, and Lin.
Regarding claim 1, Reece teaches an oxygen evolution reaction catalyst electrode (see e.g. Paragraph 0031, lines 6-13), comprising a glass electrode and a first coating, directly upon the glass electrode, comprising a layer of fluorine-doped tin oxide (FTO) (see e.g. Paragraph 0079, lines 15-21, and Paragraph 0086, lines 1-9); and a second coating directly upon the first coating (see e.g. Paragraph 0060, metal coating provided on the current collector).
Reece does not explicitly teach the second coating comprising at least 95 wt% palladium, relative to a total weight of the second coating, wherein the palladium in the second coating is in the form of porous, spongy textured clusters comprising palladium spheroid nanoparticles in cubic crystalline phase. Reece does however teach the second coating comprising a single metal (see e.g. Paragraph 0060 and Paragraph 0061, lines 27-28), and materials for the coating being selected from metals suitable for carrying out the desired reaction (see e.g. Paragraph 0043). Reece further teaches that the catalyst porous and comprise particles disposed on a surface of the current collector of the electrode (see e.g. Paragraph 0072, lines 1-2, and Paragraph 0073, lines 1-4), as well as the desire for the catalyst to have a high surface area (see e.g. Paragraph 0084, lines 1-3). 
Yamauchi teaches palladium being a catalyst metal which is active for the oxygen evolution reaction (see e.g. Fig. 4, Pd as a suitable material for anode catalyst 3 
Lin teaches a catalyst electrode comprising a coating of about 99.99 wt% palladium provided on a conductive substrate (see e.g. Page 0008, under “Introduction”, lines 17-19 and 23-24, Page 0009, under “Experiment”, line 5, and connecting paragraph of Pages 0009 and 0010, lines 5-6, the deposited Pd comes from a high purity 99.99% Pd source and is “ultraclean” and protected from surface pollution or oxidation, and is thereby interpreted to form an approximately 99.99% Pd coating), wherein the palladium is in the form of nanostructured electrocatalyst in the form of porous, spongy-textured clusters comprising palladium spheroid nanoparticles in cubic crystalline phase (see e.g. Page 0010, under “Results and Discussion”, lines 2-5, and Page 0011, lines 10-12). This spongy-textured Pd catalyst provides a large specific surface area and effective contact area, resulting in appreciable utilization of Pd and a high catalytic activity (see e.g. Page 0008, under “Introduction”, lines 23-26, and Page 0011, lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating layer of Reece to specifically comprise the spongy-textured palladium nanoparticle coating of Lin as a suitable porous metal coating which provides high surface area and effective contact area, resulting in appreciable Pd utilization and high catalytic activity, comprising a metal which is taught by Yamauchi to be catalytically active for the desired oxygen evolution reaction.

Regarding claim 3, Reece in view of Yamauchi and Lin teaches the electrode having an XRD pattern with a (111) plane peak at 40.415°, and a (200) plane peak at 46.788° (see e.g. Lin Fig. 2d and Page 0010, under “Results and Discussion”, lines 5-7), wherein the (111) plane peak relative to the (200) plane peak has a height ratio of 3:1 (see e.g. Lin Fig. 2d, measured from the XRD pattern of Pd350).
Regarding claim 4, Reece in view of Yamauchi and Lin teaches the electrode having an XRD pattern comprising only a first 2θ peak at 40.415°, a second 2θ peak at 46.788°, a third 2θ peak at 68.423, a fourth 2θ peak at ~82.5°, and a fifth 2θ peak at ~87° (see e.g. Lin Page 0010, under “Results and Discussion”, lines 5-7, and Fig. 2d, the five peaks indicated by markings on the x-axis).
Regarding claim 5, Reece in view of Yamauchi and Lin teaches the electrode comprising no palladium oxide (see e.g. Lin Page 0008, under “Introduction”, lines 17-19 and 23-24, and Page 0010, under “Results and Discussion”, lines 2-5, coating comprising only “ultraclean” Pd NCs which are protected from surface pollution and oxidation).
Regarding claim 6, Reece in view of Yamauchi and Lin teaches the second coating consisting essentially of Pd (see e.g. Lin connecting paragraph of Pages 0009 and 0010, lines 5-6, coating comprising only Pd NCs).

Regarding claim 8, Reece in view of Yamauchi and Lin, as combined above, does not explicitly teach the electrode having an electroactive surface area in a range of 15 to 30 cm2. Lin does teach the electroactive surface area being dependent upon the loading and having values of from 34.5 m2/g to 100 m2/g (see e.g. Lin Page 0011, lines 9-10). In the example provided for the catalyst having the surface area of 34.5 m2/g, a specific activity of 1.55 mA/cm2 and a mass activity of 520 mA/mg on a 1 cm2 electrode, the surface area for a calculated loading of 0.00298 mg is equal to 1.03 cm2 (see e.g. Lin Page 0011, lines 22-23, Page 0012, lines 1-2, and Page 0009, under “Experiment”, lines 12-13, the mass activity of Pd350 was divided by the specific activity to determine the loading mass per square centimeter, equal to the total loading on the 1 cm2 electrode). Lin further teaches the surface area being a results effective variable that increases the activity of the catalyst (see e.g. Lin Page 0008, under “Introduction”, lines 23-26, and Page 0011, lines 10-12), as well as the thickness, and thereby loading, of the catalyst being controllable (see e.g. Lin Page 0008, lines 14-17).
MPEP § 2144.05 II states that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
2 as a result of routine optimization of the catalyst loading in order to increase the overall catalytic activity.
Regarding claim 9, Reece in view of Yamauchi and Lin does not explicitly teach the electrode having an OER overpotential of no more than 225 mV at 1.43 V against a reversible hydrogen electrode. However, this limitation is a property of the electrode in use. Without further claimed structural limitations contributing to this overpotential, the electrode of claim 1 taught by Reece in view of Yamauchi and Lin, as stated above, would be understood to meet this claimed property. MPEP §2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”
Regarding claim 10, Reece in view of Yamauchi and Lin teaches the electrode having a mass activity of 520 or 610 mA/mg (see e.g. Lin Page 0012, lines 1-2).
Regarding claim 12, Reece in view of Yamauchi and Lin teaches the electrode comprising no active catalytic metals besides Pd (see e.g. Lin connecting paragraph of Pages 0009 and 0010, lines 5-6, coating comprising only Pd NCs).
Regarding claim 13, Reece in view of Yamauchi and Lin teaches an electrochemical cell comprising the electrode of claim 1 as a working electrode (see e.g. Reece Fig. 1, electrolytic device comprising first electrode 122 at which oxygen evolution occurs; Paragraph 0099, lines 1-6). 
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reece in view of Yamauchi and Lin, as applied to claim 1 above, and further in view of Sugano.
Regarding claim 11, Reece in view of Yamauchi and Lin teaches all the elements of the electrode of claim 1 as stated above. Reece in view of Yamauchi and Lin does not explicitly teach the clusters having an average largest cluster size above 500 nm. 
Sugano teaches an electrode catalyst (see e.g. Abstract) which may comprise Pd (see e.g. Paragraph 0030, lines 1-3, and Paragraph 0032, lines 1-7) in the form of a fine particle aggregate, i.e. cluster, structure which provides the catalyst with a large surface area (see e.g. Paragraph 0073), in which smaller primary particles aggregate form larger secondary particles with diameters of 200 nm to 10 µm (see e.g. Paragraph 0071, lines 1-7), overlapping the claimed range of the present invention (see MPEP § 2144.05 I as cited above). 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clusters of the palladium coating of Reece in view of Yamauchi and Lin to have an average largest dimension in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795